                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


  ADVANCED DERMATOLOGY, on                      )
                                                     Case No.: 5:19-cv-01828-JRA
  behalf of itself and all those similarly      )
  situated,                                     )
                                                     Judge: John R. Adams
                                                )
          Plaintiff,                            )
                                                     Magistrate Judge: Kathleen B. Burke
                                                )
  vs.                                           )
                                                )
  FIELDWORK, INC.,                              )
                                                )
          Defendant.                            )

             FIELDWORK’S UNOPPOSED JOINT MOTION FOR WITHDRAWAL
                         AND SUBSTITUTION OF COUNSEL

        Defendant Fieldwork, Inc. (“Fieldwork”), by and though its attorneys, and pursuant to

Local Rule 83.9, requests that the Court enter an order allowing Jordan P. Vick and Emily Kesler

of SEYFARTH SHAW LLP to withdraw their appearances as counsel of record for Fieldwork and

permitting Gregory D. Brunton of GORDON & REES SCULLY MANSUKHANI, LLP to appear

as substitute counsel of record for Fieldwork. Fieldwork requested and is aware of the instant

Motion.

        This motion for withdrawal and substitution of counsel is not sought for delay or any other

improper purpose. This confirms that GORDON & REES SCULLY MANSUKHANI, LLP is

aware of and will comply with all pending deadlines in the matter, and that written notice has been

provided to all other parties or counsel of record through the Court’s CM/ECF system.

        On October 3, 2019, undersigned counsel contacted Ronald Fredericks of Frederick &

Berler, LLC, Plaintiff’s attorney, and inquired as to whether he had any objection to this Motion.

Mr. Frederick did not have any objection and agreed to filing this motion as unopposed.
Dated: October 4, 2019                     Respectfully submitted,



By:   /s/ Jordan P. Vick                   By:   /s/ Gregory D. Brunton
      SEYFARTH SHAW LLP                          GORDON & REES SCULLY MANSUKHANI,
      Jordan P. Vick (IL #6293675)               LLP
      Emily C. Kesler (IL #6324158)              Gregory D. Brunton (0061722)
      233 South Wacker Drive, Suite 8000         41 South High Street, Suite 2495
      Chicago, IL 60606                          Columbus, Ohio 43215
      Phone: (312) 460-5569                      T: (614) 340-5558
      jvick@seyfarth.com                         F: (614) 360-2130
      ekesler@seyfarth.com                       gbrunton@grsm.com
                             CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on October 4, 2019, a copy of the foregoing
document was served upon counsel of record in this case via the U.S. District Court CM/ECF
System, as well as via email and USPS on new counsel, Gregory D. Brunton of GORDON &
REES SCULLY MANSUKHANI, LLP.


                                                 /s/ Jordan P. Vick
                                                 SEYFARTH SHAW LLP
                                                 Jordan P. Vick (IL #6293675)
                                                 Emily C. Kesler (IL #6324158)
                                                 233 South Wacker Drive, Suite 8000
                                                 Chicago, IL 60606
                                                 Phone: (312) 460-5569
                                                 jvick@seyfarth.com
                                                 ekesler@seyfarth.com
                                                 Attorneys for Defendant
